Citation Nr: 1023288	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  06-36 157	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent 
for low back disability.

(Claims for initial evaluations in excess of 10 percent for 
right knee disability, in excess of 10 percent for left knee 
disability, in excess of 20 percent for chronic cervical 
strain with degenerative disc disease, and in excess of 30 
percent for posttraumatic stress disorder (PTSD), are the 
subjects of a separate decision).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


INTRODUCTION

The Veteran had active service from June 1968 through May 
1970 and from January 1976 through January 1978; he also had 
reserve component service of unverified type(s).  This appeal 
came before the Board of Veterans' Appeals (Board) on appeal 
from rating decisions of the Portland, Oregon Regional Office 
(RO) of the Department of Veterans Affairs (VA) which 
established the initial evaluations for the disabilities at 
issue following the initial grants of service connection.


VACATUR

The Board of Veterans' Appeals (Board) may vacate an 
appellate decision at any time upon request of the appellant 
or his or her representative, or on the Board's own motion, 
when an appellant has been denied due process of law or when 
benefits were allowed based on false or fraudulent evidence.  
38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2009).  

In a decision issued on August 27, 2009, the Board issued a 
decision in which it addressed and Remanded, among other 
issues, a claim of entitlement to an initial evaluation in 
excess of 20 percent for low back disability that claim.  
Whether the Veteran is entitled to an initial evaluation in 
excess of 20 percent for low back disability was not a 
question over which the Board had jurisdiction at the time of 
the August 27, 2009 Decision.  See 38 U.S.C.A. §§ 7104, 7105 
(2009).  

That part of the decision created the appearance of 
addressing a question over which the Board did not have 
jurisdiction.  Accordingly, the portion of the August 27, 
2009 Board decision addressing the issue of entitlement to an 
initial evaluation in excess of 20 percent for low back 
disability must be vacated.

The other issues addressed in the August 27, 2009 decision 
are not disturbed.  Another decision addressing the 
undisturbed issues, the claims for initial evaluations in 
excess of 10 percent for right knee disability, in excess of 
10 percent for left knee disability, in excess of 20 percent 
for chronic cervical strain with degenerative disc disease, 
and in excess of 30 percent for posttraumatic stress disorder 
(PTSD), are the subjects of a separate decision issued this 
same date.)


ORDER TO VACATE

That portion of the Board's August 27, 2009 decision that 
addressed and remanded a claim of entitlement to an initial 
evaluation in excess of 20 percent for low back disability is 
vacated.




	                        
____________________________________________
MARJORIE A. AUER
 	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (Court).  This vacatur 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2009).




